Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-36 are all the claims.
2.	Claims 13, 16, 35 and 36 are amended in the Response of 7/27/2021.
3.	The amendment to the specification of 7/27/2021 has been entered. 
4.	Claims 1-12 and 17-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/4/2020.
5.	Claims 13-16 and 35-36 are all the claims under examination.
6.	The amendment of the claims raises new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
7.	The IDS of 7/27/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Drawings
8.	The replacement drawing sheet for Figure 5 was received on 7/27/2021. This drawing is accepted by the Examiner. Applicants have amended the figure to correct the improper use of the trademark.

Claim Objections
9.	The objection to Claims 13, 16 and 35-36 because of informalities is withdrawn.  Applicants have amended all of the Claims to recite “Asn-297” for consistency.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	b) The rejection of Claim 36 for the meaning of “a” in the glycan structure recited as Sia2(a2-6)Gal2GlcNAc2Man3GlcNAc2 is withdrawn in view of the amendment of the claims to replace “a” with the symbol “α”.

Double Patenting
11.	The provisional rejection of Claims 13-16 and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-12, 20-32 of copending Application No. 14/722,775 (US 20150344559 reference application) is withdrawn. The reference application was effectively abandoned on 3/4/2021.

12.	The provisional rejection of Claims 13-16 and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-10, 12, 20-29, 33 of copending Application No. 14/723,020 (US 20150344585 reference application) is withdrawn. The reference application was effectively abandoned on 5/28/2021.

13.	The provisional rejection of Claims 13-16 and 35-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 18-19 of copending Application No. 15/982,141 (US 20180265590 reference application) is withdrawn. The reference application was effectively abandoned on 1/28/2021.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	The rejection of Claims 13-16 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 13-16 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is withdrawn in part and maintained in part.  
Applicants allege claim 13 as amended indicates that the glycosylated antibody comprises an oligosaccharide attached at each Asn-297, and the recitations of “wherein the indicated asparagine is the Asn-297” in claims 13 and 16 are deleted, overcoming the cited rejections.
Response to Arguments
Applicants have deleted the duplicate recitation that the Asn-297 residue is glycated following the method steps in generic Claim 13, which overcomes an aspect of the original ground for rejection in part. 
However, Applicants response of 7/27/2021 is in complete and absent in their addressing the excerpted text from the original grounds for rejection:
“The omitted steps are:  the specific steps for localizing the glycation reaction to a single amino acid residue, namely, Asn-297, from amongst the genus of all possible immunoglobulin Fc domains. It is not clear or definite how any other 
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	The rejection of 
	Applicants allege method steps are not recited in the any one of claims 1-12 of US Patent No. 10,023,892.
	Response to Arguments
	Instant Claim 36 is drawn to a pharmaceutical formulation comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	Reference Claims 1-12 are drawn to compositions comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	The rejection is maintained.

16.	The rejection of 
	Applicants allege method steps are not recited in the any one of claims 1-19 of U.S. Patent No. 10118969 .
	Response to Arguments
	Instant Claim 36 is drawn to a pharmaceutical formulation comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	Reference Claims 1-19 are drawn to compositions comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	The rejection is maintained.


17.	The rejection of 
	Applicants allege method steps are not recited in the any one of claims 1-9 of U.S. Patent No. 10150818.
	Response to Arguments
	Instant Claim 36 is drawn to a pharmaceutical formulation comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	Reference Claims 1-9 are drawn to compositions comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	The rejection is maintained.

18.	The rejection of  issued claims now USPN 10005847) is maintained. 
Applicants allege method steps are not recited in the any one of claims 1-5, 7, 9, 19-33 of Application No. 14/723,181 (US 20150344587).
	Response to Arguments
	Instant Claim 36 is drawn to a pharmaceutical formulation comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	Reference issued Claims 1-11 are drawn to compositions comprising an antibody having the structure 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
 attached to residue Asn-297 of the Fc region. 
	The rejection is maintained.
New Grounds for Objection
Claim Objections
19.	Claims 13-16 are objected to because of the following informalities:  
a) The depictions of the saccharide structures are of such poor quality as to render the details illegible. See especially Claim 16.  Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is drawn to the oligosaccharide of the formula 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
. Claim 13 and from which Claim 16 depends is also drawn to the single species of oligosaccharide for 
    PNG
    media_image1.png
    32
    323
    media_image1.png
    Greyscale
.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
21.	No claims are allowed. 
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643